                                                                                                                                              /
                                                                                                                                                  ),L)
AO 24 SB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page 1of1



                                           UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                              (For Offenses Committed On or After November 1, 1987)
                                 v.

                          Antonio Resendiz-Ines                               Case Number: 3:19-mj-22724

                                                                              Ben· amin J. Cheeks
                                                                                                                  ---
REGISTRATION NO. 86341298
                                                                              Defendant's Attorney
                                                                                                               FILED
THE DEFENDANT:                                                                                                    JUL 0 9 2019
 IZI pleaded guilty to count( s) 1 of Complaint ~~~-=-~~~~~~~~~~~~~--1-~~~~~--~-=A~!O--



 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                        Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                              1

 D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~




 D Count(s)          ~~~~~~~~~~~~~~~~~-
                                                                               dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  ~TIME SERVED                            D                                        days

 \ZI Assessment: $10 WAIVED \ZI Fine: WAIVED
 \ZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.   •.                                   s
                                                                                             , . ~ l i j . . . 1 - I'~ , I Jc tl l 1c
 ~Court J(Co~;p.~n~s, ~efendant be deported/removed with relative,~ ii)t \ 1[ y tz i L //' n /charged in case
     Ir I l \ \ ,)   1'   x· } .t- i..,,    .


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Tuesday, July 9, 2019
                                                                           Date of Imposition of Sentence



                                                                           HiffaL~LOCK
                                                 \
                                                     \
Received                                             l
                                                 /
                                                                           UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                       3:19-mj-22724
